DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because of the following informalities: “poly” and “PSA” should read “polymer” and “pressure sensitive adhesive”, respectively. Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 7-8, and 12-15 are objected to because of the following informality: “PSA” should be amended to read “pressure sensitive adhesive”. Claims 1, 3-6, 8, 10-11, 13, 15, and 17 are objected to because of the following informality:  “poly” should be amended to read “polymer”. Claim 1 is objected to because of the following informality: “stripe” (L14) should be amended to read “stripes”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for the following reason: the claim first recites that the poly has a catalyzed adhesive side (L2, first recitation). Then the claim recites applying catalyzed adhesive to the bonding side of the face paper (L5-7). Thus, the claim is indefinite when indicating that the poly has a side having catalyzed adhesive thereon while the catalyzed 
Claim 1, “said catalyzed adhesive side” of the face paper (L14-15) lacks antecedent basis
Claim 1, “said non-bonded pillow stripe” (L14) lacks antecedent basis in that previously a plurality of continuous non-bonded pillow stripes were formed (L8-11).
Claim 1 is indefinite when reciting that the kill directly contacts the bonding side of the face paper (L19) in that the pressure sensitive adhesive, that is applied over the bonded stripes and the exposed parallel areas located therebetween, and the catalyzed adhesive will be between the bonding side of the face paper and the kill. Clarification is respectively requested.
	Claim 2 is indefinite for the following reason: the specification indicates removing the poly over first and second non-bonded areas 38/39 as poly scrap 148 (¶22) – such that claim 2 is indefinite when indicating that the face paper over a second non-bonded area is removed. 
Claim 2 is indefinite in reciting a “second non-bonded area” (L2) in this implies the presence of a first non-bonded area; however, a first non-bonded area is not recited in claims 1 or 2.
Claim 4, “said bonded strips of said poly” (L2) lacks antecedent basis.
Claim 6, “said bonded strips of said poly” (L2) lacks antecedent basis.
	Claim 8 is indefinite for the following reason: the claim first recites that the poly has a catalyzed adhesive side (L2, first recitation). Then the claim recites applying catalyzed adhesive to the bonding side of the face paper (L5-7). Thus, the claim is indefinite when indicating that the poly has a side having catalyzed adhesive thereon while the catalyzed adhesive in actually applied to the bonding side of the face paper. Clarification is respectively requested.
Claim 8, “said non-bonded stripe” (L14) lacks antecedent basis in that previously a plurality of continuous non-bonded pillow stripes were formed (L8-11)

Claim 9 is indefinite for the following reason: the specification indicates removing the poly over first and second non-bonded areas 38/39 as poly scrap 148 (¶22) – such that claim 9 is indefinite when indicating that the face paper over a second non-bonded area is removed. 
Claim 9 is indefinite in reciting a “second non-bonded area” (L2) in this implies the presence of a first non-bonded area; however, a first non-bonded area is not recited in claims 8 or 9.
Claim 10, “said laminated stock” (L1) lacks antecedent basis.
Claim 13 is indefinite for the following reason: the claim first recites that the poly has a catalyzed adhesive side (L3, first recitation). Then the claim recites applying catalyzed adhesive to the bonding side of the face paper (L6-7). Thus, the claim is indefinite when indicating that the poly has a side having catalyzed adhesive thereon while the catalyzed adhesive in actually applied to the bonding side of the face paper. Clarification is respectively requested.
Claim 13, “said catalyzed adhesive side of said face paper” (L13-14) lacks antecedent basis.
Claim 15, “said PSA” (L2) lacks antecedent basis.
Claim 15, “said exposed parallel areas of said face paper” (L2) lacks antecedent basis.
Claim 15, “said bonded strips of said poly” (L3) lacks antecedent basis.
Claim 16 is indefinite for the following reason: the specification indicates removing the poly over first and second non-bonded areas 38/39 as poly scrap 148 (¶22) – such that claim 16 is indefinite when indicating that the face paper over a second non-bonded area is removed. 
Claim 17, “said laminated stock” (L1) lacks antecedent basis.

Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The following is a statement of reasons for the indication of allowable subject matter: claim 1, Avery teaches a method of manufacturing a hybrid adhesive laminate stock (i.e. hybrid adhesive label stock; hybrid adhesive labels) including a glassine (or other material: p4 c1 ¶3) web 20 with individual labels thereon which is wound into label strip roll 55 (p3 c1 ¶16; p3 c2 ¶2). The laminate stock is hybrid in that it includes a plurality of layers other than web 20. Avery teaches providing a continuous roll of face paper web 12 having a side that forms the top of the labels (i.e. face side --  printing side -- where the top of the labels are for providing information) and an opposite bonding side (p3 c1 ¶16). Avery teaches providing continuous roll 19 of glassine (or other material: p4 .
The following is a statement of reasons for the indication of allowable subject matter: claim 8, Avery teaches a method of manufacturing a hybrid adhesive laminate stock (i.e. hybrid adhesive label stock; hybrid adhesive labels) including a glassine (or other material: p4 c1 ¶3) web 20 with individual labels thereon which is wound into label strip roll 55 (p3 c1 ¶16; p3 c2 ¶2). The laminate stock is hybrid in that it includes a plurality of layers other than web 20. Avery teaches . 
	The following is a statement of reasons for the indication of allowable subject matter: claim 13, Avery teaches a method of manufacturing a hybrid adhesive laminate stock (i.e. hybrid . 

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).


Prior Art of Record


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA L GRAY/Primary Examiner, Art Unit 1745